Harrington, Chancellor.
I cannot do otherwise than conclude, upon examination of the evidence and papers in this cause, that the conveyance of the houses and lot by *333James C. Wilson to his sister Susanna was voluntary, and was designed to avoid payment of the balance of Humphries’ claim for building the houses, which was then contested and ivas in litigation. The time and manner of the conveyance and the insufficient proof of payment of the purchase money alike lead to this conclusion ; and the confession by Wilson of a large judgment to Riley, when but little or nothing was due to him, and even without his-knowledge, points to the same conclusion, as having the same object. Equity will not allow this. Humphries’ claim for the building is now legally ascertained, and this property is equitably bound for it. I shall, therefore, decree that the deed be set aside as against Humphries’ judgment.